Case 18-12773-BLS Doc 58 Filed 01/10/19 Page 1 of 2

IN 'I`HE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

ln re: Chapter ll
INTERTOUCH TOPCO LLC, et al., Case No. 18-12773 (BLS)
Debtors. Jointly Adrninistered

Re: Docket No. 4

 

 

ORDER DISMISSING 'I`HE DEBTORS’ CHAPTER 11 CASES PURSUANT TO
SECTIONS 1112(b) AND 305(3) OF TI'IE BANKRUPTCY CODE

Upon consideration of the motion (the “Motion to Disrniss”)f of Gate Worldwide
Holdings LLC seeking entry of an order pursuant to sections 105, 349(a), lllZ(b) and/or 305(a)
of title ll of the United States Code, ll U.S.C. § 101-1532 (the “Banl<ruptcy Ccde”) dismissing
the Chapter ll cases of interTouch Topco LLC (“Topco”) and interTouch Holdings LLC
(“interTouch”) With prejudice and all pleadings and evidence related thereto; and the Court having
jurisdiction over the Motion pursuant to sections 157 and 1334 of title 28 of the United States
Code; and due and proper notice of the Motion having been provided; and it appearing that no
other or further notice need be provided; and the Couit having determined that the relief sought in
the Motion is in the best interest of the Debtors’ estates, its creditor(s), and all parties-in-interest;
and the Court having determined that the legal and factual bases set forth in the Motion and at the
hearing establish just cause for the relief granted herein, and after due deliberation and sufficient
cause appearing therefor; it is hereby

ORDERED that the Motion is GRANTED in its entirety; and it is further

 

Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the
Motion to Dlsrniss.

2152319<).3 01/{}9/2019

 

Case 18-12773-BLSl Doc 58 Filed 01/10/19 Page 2 of 2

ORDERED that the above-captioned chapter il cases of the Debtors are DlSMlSSED
WITI-l PREJUDICE against the Debtors from filing another case under any chapter of the
Banl<ruptcy Code for a period of six months from the date of this Order without first-obtaining
leave from this Court to file a new bankruptcy case on notice to Gate Worldwide Holdings LLC;
and it is further

ORDERED that notwithstanding any possible application of Federal Rules of Bankruptcy
Procedure 6006(d), 7062, 9014 or otherwise, the terms and conditions of this Order shall be
effective immediately and enforceable upon its entry; and it is further

ORDERED that this Court shall retain jurisdiction to hear and determine any motion for
sanctions as well as all matters arising from the implementation of this'Order.
Dared ii l@ ,2019 l
Wilmingt ' , Delaware n jj M g

Tli' onorabhe\Byendan L. S annon
U ited States Banl<ruptcy`”.ludge

     

27528190.3 01."09.'2019

 

